 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Mine Workers,District 50, Local 12824andEagle Manu-facturing Corporation.Case No. 13-CB-354.April 12, 1955DECISION AND ORDEROn January 10, 1955, Trial Examiner Reeves R. Hilton issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices in violation of Section 8 (b) (1) (A) of the Act, and recom-mending that it cease and desist therefrom and take certain affirmativeaction, as set forth in a copy of the Intermediate Report attachedhereto. Thereafter, the Respondent filed exceptions to the IntermediateReport.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was conunitted.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, and the entire record in the case andhereby adopts the findings, conclusions, and recommendations of the'Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10 (c),of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, United Mine Workers, Dis-trict 50, Local 12824, its officers, representatives, agents, successors, andassigns, shall :1.Cease and desist from restraining or coercing the employees ofEagle Manufacturing Corporation, by using or threatening them withforce or violence, or interfering with their ingress and egress to andfrom work, or in any other manner restraining or coercing the em-ployees in the exercise of their right to self-organization, to form, join,or assist labor organizations, to bargain collectively through repre-sentatives of their own choosing, to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection,and to refrain f rom all such activities, as guaranteed to them by Sec-tion 7 of the Act, except to the extent such right may be affected by anagreement requiring membership in a labor organization as authorizedin Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post in its business office in Appleton, Wisconsin, copies of thenotice attached hereto marked "Appendix A." lCopies of said notice,1 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order112 NLRB No. 24. UNITED MINE WORKERS, DISTRICT 50, LOCAL 1282475,to be furnished by the Regional Director for the Thirteenth Region,.shall, after being signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof and maintained byit for a period of sixty (60) consecutive days thereafter in conspicuousplaces, including all places where notices to its members are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices shall not be altered, defaced, or covered by any othermaterial.(b)Mail to the Regional Director for the Thirteenth Region signedcopies of the notice attached hereto marked "Appendix A" for posting,.Eagle Manufacturing Corporation willing, at said Corporation's plantat Appleton, Wisconsin, in places where notices to employees are cus-tomarily posted.Copies of said notice, to be furnished by the RegionalDirector for the Thirteenth Region, shall, after being duly signed as,provided in paragraph (a) above, be returned forthwith to theRegional Director for such posting.(c)Notify the Regional Director for the Thirteenth Region in writ-ing, within ten (10) days from the date of this Order, what steps theRespondent has taken to comply therewith.MEMBER LEEDOM took no part in the consideration of the aboveDecision and Order.APPENDIX ANOTICE TO ALL MEMBERSOF UNITED MINE WORKERS DISTRICT 50,LOCAL 12824Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby give notice that :WE WILL NOT restrain and coerce the employees of Eagle Man-ufacturing Corporation, Appleton, Wisconsin, in the exercise bythem of the rights guaranteed to them in Section 7 of the Na-tional Labor Relations Act, by using or threatening them withforce or violence, or interfering with their ingress and egress toand from work, or in any other manner restraining or coercingthem in the exercise of their right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, to engage in concertedactivities for the purpose of collective bargaining or other mu-tual aid or protection, and to refrain from any and all such ac-tivities as guaranteed to them by Section 7 of the Act, except tothe extent such right may be affected by an agreement requiring 76DECISIONSOF NATIONALLABOR RELATIONS BOARDmembership in a union as authorized in Section 8 (a) (3) ofthe Act.UNITED MINE WORKERS, DISTRICT 50,LOCAL 12824,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding brought under Section 10(b) of the Labor Management Rela-tions Actof 1947, 61Stat. 136(herein calledthe Act),was heard in Appleton, Wis-consin, on December 7, 1954, pursuant to due notice to all parties.The complaint,issued on November17, 1954, bythe General Counsel of the National Labor Rela-tions Board1based on charges,duly filed and served, alleges that United MineWorkers,District50,Local12824, herein called the Respondent or the Union,through its officers and agents,conducted a strike against Eagle Manufacturing Cor-poration,herein called the Company,and in the course thereof has restrained andcoerced the employeesof the Companyin the exercise of the rights guaranteedunder section7 of the Act,in violation of Section8 (b) (1) (A) thereof. Theanswer of the Respondent,which is a letter addressed to the Regional Director, de-nies the commission of any unfair labor practices.All parties were present and represented at the hearing, the Respondent by itsregional director, and were afforded opportunity to be heard, to examine and cross-examine witnesses,to introduce relevant evidence,to argue orally,and to file briefs.At the conclusion of the General Counsel's case the Respondent offered no testi-mony but moved to dismiss the complaint on the grounds that the evidence failedto support the allegations thereof.The motion is now denied.Upon the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THE COMPANY'S BUSINESS;PREDECESSOR CORPORATIONS OPERATINGTHE PLANTArno G. Desens, vicepresident and general manager, testifiedthat the Companywas incorporated under the laws of the State of Wisconsin about September 8, 1954,and sinceSeptember15 has been operatingthe plant located in Appleton,Wisconsin.Desens further stated that from about 1923 to 1941, the plant was operated bythe Four-Wheel Drive Auto Company (FWD) whereitmanufactured and soldfarm andpublic utilityline construction and maintenance equipmentsuch as trucks,derricks, and variousfarm implements.In 1941, FWD acquired the stockin EagleManufacturingCompany, which owned theplant,and thereafter until 1953 EagleManufacturingCompany conductedthe same operations at the plant as a subsidiarycompany.Desens became general managerof Eagle Manufacturing Company in1942 and president in 1947. In September 1953, EagleManufacturingCompanywas dissolvedor discontinuedas a corporateentity andmade a "division" of FWD,withDesens acting as sales managerof the division.This corporatearrangementcontinueduntil September 1954, when the EagleManufacturingCorporation wasformed and acquired the plant,land, and equipmentof FWD.Desens testified thatCompany hasand will manufactureand sell substantiallythe same equipment aspreviouslyproducedat the plant and will complete sales contracts covering the de-livery of equipment executed between FWDand numerouspurchasers.Desenssaid these orders as well as orderssecured by the Company will be, and some havebeen,completed through its own manufacture and from inventory purchased fromFWD.1The General Counsel and the staff attorney appearing for him at the hearing are re-ferred to as the General Counsel,and the National Labor Relations Board as the Board. UNITED MINE WORKERS, DISTRICT 50, LOCAL 1282477Between September 15 and December 6, 1954, the Company shipped productsvalued at $53,195.79 to customers located in various States other than the StateofWisconsin and locally sold products valued at $13,178.83.The Company alsohas orders for equipment, which it has not yet shipped, valued at $30,116.82.Fur-ther, the Company received orders from FWD for the delivery of certain equipmentto various customers which have not been completely fulfilled, or where the balancethereof has not been allotted to the customers,which"commitments"amount to$45,668.91, as of December 31, 1954, and to $200,285.96 as to those commitmentsextending to September 15, 1955. In addition the Company has contract commit-ments with Western Electric Company amounting to $12,535.46.While the Com-pany has not received shipping instructions on the foregoing commitments,Desensstated the places to which shipments were made between September and December1954 is representative of the localities where these orders will be shipped. In theinterval September and December 1954, the Company purchased raw materialsvalued at $16,691.02, of which $10,638.27, represents purchases from outside theState of Wisconsin.The Company also has outstanding orders for such materialsin the amount of $49,714.55, of which $2,899.48 will be shipped to it from placesoutside the State.The TrialExaminer finds that the Company is engaged in commerce withinthe meaningof the Act.II.THE LABOR ORGANIZATION INVOLVEDUnited Mine Workers,District50, Local 12824,is a labor organization as definedin the Act.III.THE UNFAIR LABOR PRACTICESA. PreliminarystatementOn June 16,1953,Eagle Manufacturing Company and the Union executed a col-lective-bargaining agreement effective to July 1,1955,covering all hourly paidemployees at the plant.When that Company became a division of FWD,in Sep-tember 1953,the contract was "assigned"to FWD and thereafter continued in effectuntil about September 15, 1954,atwhich time FWD gave written notice to theUnion that it was terminating the same.Desens said that all production and main-tenance employees of FWD,about 30 as of August 31 according to the union dues'checkoff list, were terminated and there was a short period when there were noworkers in this category at the plant.Around September 15, the Company com-menced hiring employees and as of the date of the hearing,December 7, had about17 production and maintenance workers on its payroll, all of whom had previouslybeen employed by FWD.By letter dated September 22, the Union advised the Company that the mem-bers had unanimously voted authority to the bargaining committee"to take what-ever action they deem necessary to protect their interests" and requested a meetingin regard to the agreement.On September 23, the Company wrote the Union that the contract had beenterminated by FWD and suggested that it contact company counsel.The Companyconcluded by stating that if its counsel met with the Union such act must notbe construed as recognizing it as the bargaining agent for its employees.Desens related that picketing commenced at the plant about September 22.Rex Vick, a member of the union bargaining committee,testified that meetingsof the membership and the committee were held around September 18 and 19,and at one of the latter meetings Robert Owen,regional director for the Union,announced a picket line would be placed at the plant and picketing commenced aboutSeptember 27. It is undisputed that from the above date the Union has continuouslyhad pickets at the plant and was engaged in such action as of the date of the hearing.At all times material the individuals named below held the union office oppositetheir names:Edmund Mullin,field representativeDelwin Dorschner, presidentJohn Mischler, Chief stewardAlbert Otto, committee memberOn September 30, Desens,Attorney Gill, and William Laux,company president,met with representatives of the Union in regard to the contract.Owen suggestedthat the parties jointly request the Board to rule upon the question of whetherthe Company was obligated to continue the contract,but Gill declined the sugges- 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion because this was a matter to be determined by the Company.In turn, Gillcomplained that the pickets were interfering with employees entering and leavingthe plant but Owen replied they would not discuss that subject.There is noevidence that the parties were able to resolve their differences and no furthermeetings were held.B. Acts of restraint and coercionThe complaint alleges that on specified dates the Union, through its officers andagents, engaged in certain acts and conduct which restrained and coerced the em-ployees in the exercise of their rights guaranteed under the Act.2The GeneralCounsel produced five witnesses who testified concerning assaults, threats,and actsof intimidation directed against them.As already stated, the Respondent adducedno evidence at the hearing. Since the testimony of these witnesses was not con-tested, and was not shaken on cross-examination,the Trial Examiner thereforeaccepts and credits their account of the incidents related by them, respectively.Thesewitnesses,all of whom were members of the Union at least through August 1954,testified as follows:Clate Eaton,derrick assembler,had been employed at the plant for about 11 yearsand was terminated when FWD ceased operations.Eaton was recalled to workon September 27, and when he reported he saw some men sitting in cars butapparently nothing happened.The next morning as Eaton was walking towardthe plant Otto approached him and asked where he was going.Eaton said he wasgoing to work whereupon Otto told him there was a strike on and he was not work-ing.Eaton replied there was no strike as far as he was concerned.Otto, in thepresence of Mullin,Mischler, and other pickets, repeated he was not going to workthat dayWhen Eaton asked why, Otto grabbed him by the shirt collar and stated,"I wasn't going in there if I knew what was good for me; to get the hell out in thecar and to go home." Eaton made no further effort to enter the plant and wenthome.Eaton worked September 29 and 30 and there is no evidence he experienced anydifficulty in entering the plant on these occasions.However,at the conclusion ofthe shift on the earlier date Eaton related that while riding home with Harold Klugeand Howard Siewert, in Kluge's car, they were followed by pickets,includingDorschner and Mischler,all the way from the plant to Hortonville,a distanceof about 13 miles, and at one point the picket's car pulled alongside of them andMischler called them names.On the latter date Eaton was driving home in hiscar with Kluge and Siewert and was again followed by pickets including Mullin,Dorschner,and Mischler.Mullin was driving the picket's car and refused to letEaton pass him and attempted to crowd him off the road. These tactics con-tinued until Eaton reported the acts to a police officer who stopped Mullin andallowed Eaton to proceed on his way.Siewert corroborated Eaton's testimony concerning the car-following incidents.Albert Siewert,machine operator,was employed at the plant for about 13 years,was terminated in August 1954 and, upon application,was recalled to work onSeptember 27.On September 28, Siewert,accompanied by Kluge, drove his carto the plant but when he saw a large group of men in front of the door he did notattempt to enter.Siewert drove around and when he met employees MelvinHoffman and Wallie Frahm he explained conditions at the plant to them. Thegroup then telephoned Superintendent Latimer who promised them police protectionand told them to come to work, which they did.There is no evidence the four menhad any trouble in entering the plant.However, later Siewert came out for thepurpose of moving his car inside the plant gate and was accosted by Mullin andWallie RothRoth called him a vile name and Mullin warned him, "if I kept ongoing to work, I wouldn't have any head left."Philip Schlude,welder,had been employed at the plant for about 11 years, wasterminated by FWD,and employed by the Company on September 23. Schludereported for work on the morning of September 28, and as he was about to enterthe office door he was met by Mullin and a group of some 25 picketsMullincalled Schlude a "scab," announced he would "get"him, and "bumped and pushed"2At the hearing the General Counsel moved to amend paragraph numbered 6 (f) of thecomplaint to show 2 additional instances of threats to an employee on the part of theindividuals named therein as well as 2 other union agentsThe motion was granted bythe Trial Examiner with the right of the Respondent,at the conclusion of the GeneralCounsel's case, to apply for additional time, if needed,to meet these new allegations.TheRespondent made no such request to the Trial Examiner, UNITED MINE WORKERS,DISTRICT 50, LOCAL 1282479him from in front of the office door to the sidewalk,a distance of about 10 feet.Schlude thereupon returned to his car and drove away.Later he telephoned theplant, came back and worked the remainder of the day.One morning about 2 weeks later Schlude drove his car to the north gate ofthe plant but as it was locked it was necessary for him to use the south gate.AsSchlude was about to leave, Mischler and an unidentified picket drove up in theircars in an obvious attempt to prevent him from moving his car. Schlude was aboutto "squeeze through"the cars and as he drove toward the south gate Mischler triedto head him off but Schlude was successful in entering the plant by that gate.Rex Vick, was employed at the plant for about 8 years in an unstated occupa-tion,was apparently laid off in August,and returned to work about October 28.As stated above, Vick was a member of the union committee in September andwas present at various committee meetings as well as those for the membershipatwhich strike action was adopted and approved.Vick was with the pickets onthe morning of September 28, and heard Otto ask Eaton where he was going.Eatonanswered he was going to work whereupon Otto grabbed him and told him hewas not working that day.Eaton then left the plant area.Vick also related thatas Schlude approached the office door Mullin and Mischler pushed him off thesidewalk into the street.Schlude likewise left the scene.Shortly thereafter policeofficers arrived and escorted the employees into the plant.Melvin J. Hoffman, shipping clerk, was employed at the plant for about 17 years,was obviously terminated in August 1954, and employed by the Company on Sep-tember 21.On the morning of September 28, Hoffman and Frahm were driving to workwhen they met Siewert and Kluge who informed them they could not get into theplant.Frahm telephoned Latimer about the matter and the group then proceededto the plant and apparently had no trouble in entering and going to work.Onthe morning of September 30, Mullin and Mischler met Hoffman as he was leavinghis home and warned him if he continued to work he"would be liable to get hurt."About I week later Hoffman and Frahm were driving home from work and werefollowed by two cars driven by Mullin and Roth.When Hoffman stopped at Frahm'shome to let him out Mullin and Roth parked their cars in such a manner as toprevent him from leaving in a normal way and Hoffman had to drive over thecurb and lawn in order to get onto the road.Hoffman occasionally used a company pickup truck and one day in the middleof October he parked the truck at the shipping room door to load and deliverfreight.Mullin,who was standing in the driveway,told him if he took it out he"would have to take the consequences."Hoffman loaded the truck but it was drivenby one of the office employees.About the middle of November,Hoffman tooksome freight to a truck terminal and after unloading, Mullin, Otto, Dorschner, andMischler approached him and talked back and forth but he paid no attention tothem.When he ignored some remark by Otto, Mullin threatened,"never mind,wait,and I will get him in a barroom some night, and I will fix him up so his wifewon't recognize him."Concluding FindingsFrom the foregoing evidence the Trial Examiner finds that on or about September20, 1954, the union membership authorized the bargaining committee to resort toany action against the Company deemed necessary to protect the interest of the Unionin regard to its agreement with FWD and thereafter from September 27 to thedate of the hearing established and maintained a picket line at the plant.Therecord plainly discloses that officials and representatives of the Union, in particularOwen,Mullin, Mischler,Otto, and Dorschner,not only directed the picketing againstthe Company but actively participated thereinThe Trial Examiner therefore findsthe above-named individuals are and were agents of the Union at all times materialhereinThe Trial Examiner further finds on the basis of the undisputed and credible,evidence detailed above,that the Union through its agents.(1) Engaged in physicalassaults upon employees of the Company;(2) threatened employees with physicalviolence if they continued to work;(3) interfered with the employees'ingress tothe plant; and(4) intimidated employees by pursuing and attempting to force theircars off the road and/or attempting to prevent their normal use of streets or highways.Under Section 8 (b) (1) (A)it is an unfair labor practice for a labor organizationor its agents to restrain or coerce employees in the exercise of their rights guaranteedin Section 7, and the intent of the proscription as stated by the Board inMiamiCopper Company(92 NLRB 322,324), is "to eliminate physical violence, intimida-tion,and threats of economic action against employeesWhere the union's conductinvolved violence, threats thereof,or related conduct, or where the union had ob- 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDtained or was attempting to obtain economic discrimination against particular em-ployees, we have found such conduct proscribed by Section8 (b) (1) (A)."By engaging in the acts and conduct found above, the Union thereby committedand is committing unfair labor practices in violation of Section8 (b) (1) (A) of theAct.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the activities of the Company described in section I, above, have a close,intimate,and substantial relation to trade, traffic,and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has violated Section 8 (b) (1) (A)of the Act,it is recommended that it be ordered to cease and desist therefrom,and that it takecertain affirmative action designed to effectuate the policies of the Act.The nature and variety of the unfair labor practices committed by the Respondentindicate a general purpose to limit the lawful rights of employees and persuade theTrial Examiner that such practices are potentially related to similar unfair laborpractices,the future commission of which may be reasonably anticipated from theRespondent's past course of conduct.The preventive purposes of the Act will bethwarted unless the recommended order is coextensive with the threat.It is thereforerecommended that a broad cease and desist order issue against the Respondent.Upon the foregoing findings of fact, and upon the entire record in the case, theTrial Examiner makes the following:CONCLUSIONS OF LAW1.United MineWorkers,District50, Local 12824,is a labor organization withinthe meaning of Section2 (5) of the Act.2.Eagle Manufacturing Corporation is engaged in commerce as defined in Section2 (6) and(7) of the Act.3.By restraining and coercing the employees of Eagle ManufacturingCorpora-tion in the exercise of their rights guaranteed by Section7 of the Act,the Respondenthas engaged in and is engaging in unfair labor practices within the meaning ofSection 8(b) (1) (A) of the Act.4.Theaforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]A. D. T. Company,'andInternational Brotherhood of ElectricalWorkers, Local369,AFL,Petitioner.CaseNo. 9-RC-2328.April 12,1955DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, hearings were held before William C. Wilkerson, hear-ing officer.The hearing officer's rulings made at the hearings arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer, a Kentucky corporation with its principal officein Louisville, Kentucky, is the wholly owned subsidiary of the Amer-ican District Telegraph Company, a New Jersey corporation.TheAmerican District Telegraph Company is also the parent of a numberof wholly owned subsidiary corporations incorporated in and operat-IName of Employerappears as amended atthe hearing.112 NLRB No. 25.